     Case 2:17-cr-00062 Document 401 Filed 01/27/21 Page 1 of 6 PageID #: 2828

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,

v.                                      CRIMINAL ACTION NO. 2:17-cr-00062-2

CARL CLARK,

                           Defendant.



                      MEMORANDUM OPINION AND ORDER

        Pending before the court is Defendant Carl Clark’s pro se, letter-form motion

for compassionate release. [ECF No. 400]. In the motion, Mr. Clark requests a

reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For me to reduce

or modify Mr. Clark’s sentence under compassionate release, I must find that he has

exhausted his administrative remedies within the Bureau of Prisons or waited 30

days from petitioning the Warden at the facility in which he is housed, that he has

demonstrated “extraordinary and compelling reasons,” and find that his release is

consistent with the § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-

00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); 18 U.S.C. § 3582(c)(1)(A).

        I.    Background

        On April 23, 2018, Defendant was convicted of distribution of a quantity of

methamphetamine under 21 U.S.C. § 841(a)(1). [ECF No. 133]. I sentenced him to

135 months of imprisonment. [ECF No. 256]. According to the Bureau of Prisons

(“BOP”), Defendant’s projected release date is December 8, 2026. Find an Inmate,

Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/index.jsp (last visited Jan. 25,
     Case 2:17-cr-00062 Document 401 Filed 01/27/21 Page 2 of 6 PageID #: 2829

2021). He is currently imprisoned at the minimum-security satellite camp at Federal

Correctional Institution Ashland (“FCI Ashland”), in Kentucky.

        FCI Ashland is a low security institution with an adjacent minimum security

satellite camp. FCI Ashland houses a total of 937 inmates (153 at the camp and 820

at    the     correctional    institution).   FCI   Ashland,   Fed.   Bureau   of   Prisons,

https://www.bop.gov/locations/institutions/ash/ (last visited Jan. 25, 2021). As of

January 25, 2021, there are 3 active cases of COVID-19 among inmates and 10 active

cases of COVID-19 among staff at FCI Ashland. See COVID-19 Cases, Fed. Bureau

of Prisons, https://www.bop.gov/coronavirus (last visited Jan. 25, 2021). In addition,

the Bureau of Prisons (“BOP”) reports that 6 FCI Ashland inmates have died from

COVID-19, and 348 inmates and 42 staff have recovered from the disease. Mr. Clark

alleges he suffers from several medical conditions including, as relevant here, obesity.

[ECF No. 400, at 3].

        Mr. Clark has previously requested compassionate release several times. [ECF

Nos. 385, 387, 394]. I denied those motions for a failure to demonstrate extraordinary

and compelling reasons justifying his release. [ECF Nos. 390, 395].

        II.      Discussion

        The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations omitted); see also United States v. Stephenson, No. 3:05-CR-00511,

2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to the BOP

no longer makes sense now that the First Step Act has reduced the BOP’s role.”).
  Case 2:17-cr-00062 Document 401 Filed 01/27/21 Page 3 of 6 PageID #: 2830

      For me to reduce Mr. Clark’s sentence under compassionate release, I must

find that he has exhausted his administrative remedies and demonstrated

“extraordinary and compelling reasons,” and find that his release is consistent with

the 18 U.S.C. § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-

BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); 18 U.S.C § 3582(c)(1)(A). As I

will explain, to find “extraordinary and compelling reasons” exist by reason of

COVID-19, Mr. Clark must demonstrate that he has a medical condition listed by the

Centers for Disease Control and Prevention (“CDC”) as causing an increased risk of

severe illness from COVID-19 and that he is at a facility which cannot effectively

prevent the spread of the virus.

             a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

      The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment. . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020).

      In this motion, Mr. Clark attached his most recent request of the warden for

compassionate release, made on November 25, 2020. [ECF No. 400, at 4–5]. That

request was denied on December 4, 2020. Id. Because more than 30 days have passed

since Mr. Clark petitioned the warden, I find that he has exhausted his

administrative remedies. As such, I now turn to whether Mr. Clark has alleged

extraordinary and compelling reasons that would justify compassionate release.
  Case 2:17-cr-00062 Document 401 Filed 01/27/21 Page 4 of 6 PageID #: 2831

             b) Extraordinary and Compelling Reasons

      Once an inmate has satisfied administrative exhaustion, a court may reduce

his sentence upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.

§ 3582(c)(1)(A). I have joined other courts in holding that I cannot find that

“extraordinary and compelling” reasons exist to grant release because of COVID-19

unless the inmate has a condition that makes him or her more at risk for developing

a serious illness from COVID-19 and the facility where the inmate is housed has

conditions such that its inmates are at a high risk of contracting COVID-19. See

United States v. Boston, No. 2:19-cr-00162, 2021 WL 77466, at *3–4 (S.D. W. Va. Jan.

7, 2021); See also United States v. Raia, 954 F.3d 594, 594 (3d Cir. 2020) (“But the

mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release . . . .”);

United States v. Penaloza, No. 19-238, 2020 WL 1555064, at *2 (D. Md. Apr. 1, 2020)

(“[T]he mere presence of the virus, even in the detention setting, does not translate

to the release of a person accused.”). In addition, I have held that an inmate cannot

demonstrate extraordinary and compelling reasons exist due to COVID-19 when the

inmate has been vaccinated against the disease.

      In deciding which conditions result in an inmate being a higher risk for

COVID-19, I will defer to CDC’s list of medical conditions causing an increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People

with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan.

20, 2021). Using CDC guidance allows for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release. If

an inmate can demonstrate that he has a condition identified by CDC, next, the
  Case 2:17-cr-00062 Document 401 Filed 01/27/21 Page 5 of 6 PageID #: 2832

defendant must show that his prison conditions are such that BOP cannot effectively

prevent the spread of COVID-19. Factors include but are not limited to the steps BOP

has taken to stop the spread of COVID-19 in that particular prison and steps to follow

CDC guidance, the ability of inmates to socially distance, the amount of hygiene

products and face masks provided to inmates, and the number of COVID-19 cases in

that prison.

      I have previously found that Mr. Clark suffers from health conditions that put

him at a high risk for serious illness should he contract COVID-19. Namely, Mr. Clark

is obese, alleging a BMI of 41. [ECF No. 395, at 8–9]. Severe obesity, defined as a BMI

of 40 or higher, is on the CDC list of conditions that put someone at an increased risk

for serious illness should he contract COVID-19. I adopt those earlier findings here

and I FIND that Mr. Clark has satisfied the first requirement to establish

extraordinary and compelling reasons.

      However, I cannot find that Mr. Clark is at a facility that cannot control the

spread of COVID-19. In his Motion, Mr. Clark refers to an outbreak that occurred at

FCI Ashland during November and December of 2020. When Mr. Clark wrote his

Motion, he claims that there were 295 active cases of COVID-19 at FCI Ashland. But,

according to the data provided by the BOP, there have never been more than 200

active cases of COVID-19 at FCI Ashland at one time. The number of cases peaked

on December 1, 2020, at 189 cases. See Active COVID-19 Cases Over Time, Office of

the                                Inspector                                  General,

https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/

page_2/ (last visited Jan. 25, 2021). By the time that Mr. Clark’s administrative

remedies had been exhausted on December 25, 2020, that number was at 32 active

cases. Id. As of today, there are only 3 active cases of COVID-19 at FIC Ashland. Id.
  Case 2:17-cr-00062 Document 401 Filed 01/27/21 Page 6 of 6 PageID #: 2833

The number of active cases at FCI Ashland has been consistently dropping since mid-

December and has remained low for several weeks. See id.

      I have previously discussed the steps that FCI Ashland is taking to prevent

the spread of COVID-19. [ECF No. 395, at 11–13]. The steps taken by FCI Ashland

have helped it get its recent outbreak under. Further, Mr. Clark is currently housed

at the Camp at FCI Ashland rather than at the FCI itself. Mr. Clark has provided no

information about how many cases there are at the Camp rather than at FCI as a

whole. Because FCI Ashland has regained control of the spread of COVID-19 and

because Mr. Clark is housed at the Camp, I cannot find that extraordinary and

compelling reasons exist to grant compassionate release in this case.

      Because Mr. Clark has not demonstrated extraordinary and compelling

circumstances, I need not determine whether the § 3553(a) factors would support Mr.

Clark’s release.

      III.   Conclusion

      For the foregoing reasons, Mr. Clark’s Motion for Compassionate Release [ECF

No. 400] is DENIED. The court DIRECTS the Clerk to send a copy of this Order to

the defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal

                                        ENTER:      January 27, 2021
